Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to an application filed 9/25/2020 claiming domestic priority to 63/053,530 filed 7/17/2020 and 62/906,647 filed 9/26/2019.

As filed, claims 1-44 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I – Claims 1-37 in the reply filed on 8/12/2022 is acknowledged.

Claims 38-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/2022.

Regarding the election of species requirement, Applicant elected the specie of 
    PNG
    media_image1.png
    126
    261
    media_image1.png
    Greyscale
, which is compound 178 on pg. 93 of the instant specification.  The claims, which read on the elected species, are instant claims 1-5, 7, 10, 13-22, 24-26, 33, 34, and 37.  


Claims 6, 8, 9, 11, 12, 23, 27-32, 35, and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Examination will begin with the elected species. In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species . Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does makes a contribution over the prior art.  Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended.  The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made.  The Examiner need not extend the search beyond a proper Markush grouping.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 and 8/12/2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 13-22, 24, 25, 34, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-3, the claims recite the following phrases:

    PNG
    media_image2.png
    28
    126
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    27
    206
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    35
    567
    media_image4.png
    Greyscale

It is unclear to the Examiner what the Applicant is intended to encompass for instant variables Z1 and Z5, wherein the first two sets of definition exclude NR40, NR41, and NR43 and the last set of definition includes NR40, NR41, and NR43.  Accordingly, the metes and bounds of instant variables Z1 and Z5 is unclear, which rendered the claims indefinite.

Regarding claim 18, the claim is dependent of claim 1 and recites instant variables R4, R15, R16, R20, R23, R27, and R29, but these variables lacks antecedent basis in claim 1.  Without antecedent basis, the metes and bounds of this claim is unclear, which rendered the claim indefinite.

 	 Regarding claim 19, the claim is dependent of claims 1 and 14 and recites instant variables R4, R15, R16, R20, R23, R27, and R29, but these variables lacks antecedent basis in claims 1 and 14.  Without antecedent basis, the metes and bounds of this claim is unclear, which rendered the claim indefinite.

  	Regarding claim 21, the claim is dependent of claim 1 and recites instant variables R5 and R6, but these variables lacks antecedent basis in claim 1.  Without antecedent basis, the metes and bounds of this claim is unclear, which rendered the claim indefinite.
Regarding claim 22, the claim is dependent of claim 1 and recites instant variables R8 and R32, but these variables lacks antecedent basis in claim 1.  Without antecedent basis, the metes and bounds of this claim is unclear, which rendered the claim indefinite.

Regarding claim 34, this claim refers to compounds from Table 1, but does not provide the chemical structure of said compounds.  Consequently, one must refer back to the specification to find the formulae of said compounds.  Claim must, under modern claim practice, stand alone to define an invention, and incorporation into claim by express reference to the specification is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608 (1993).  Therefore, the claim is rendered indefinite.
For prior art rejection, the scope of this claim will be limited to the compounds described in Table 1 of the instant specification.


Regarding claims 4, 13-22, 24, 25, and 37, these claims are dependent of claim 1, and they failed to correct the indefiniteness issue of claim 1, which rendered these claims indefinite.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 15, 16, 18, 19, and 26 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

(a)	Regarding claim 15, the claim is dependent upon claim 1.  The subject matter in claim 1 is drawn to a compound of instant formula (I’’’).  The subject matter in claim 15 is drawn to a limited embodiment of instant formula (I’’’).  
The scope of claim 15 is broader than scope of claim 1 because claim 15 includes species that are outside of instant formula (I’’’) (e.g. R3 is H).  Because the scope of claim 15 is broader than claim 1, the claim failed to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 15 is commensurate with the scope of claim 1.


(b)	Regarding claim 16, the claim is dependent upon claim 1.  The subject matter in claim 1 is drawn to a compound of instant formula (I’’’).  The subject matter in claim 15 is drawn to a limited embodiment of instant formula (I’’’).  
The scope of claim 16 is broader than scope of claim 1 because claim 16 includes species that are outside of instant formula (I’’’) (e.g. R7 is H).  Because the scope of claim 16 is broader than claim 1, the claim failed to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 16 is commensurate with the scope of claim 1.


(c)	Regarding claim 18, the claim is dependent upon claim 1.  The subject matter in claim 1 is drawn to a compound of instant formula (I’’’).  The subject matter in claim 18 is drawn to a limited embodiment of instant formula (I’’’).  
The scope of claim 18 is broader than scope of claim 1 because claim 18 includes species that are outside of instant formula (I’’’) (e.g. Rg substituent).  Because the scope of claim 18 is broader than claim 1, the claim failed to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 18 is commensurate with the scope of claim 1.


(d)	Regarding claim 19, the claim is dependent upon claim 1.  The subject matter in claim 1 is drawn to a compound of instant formula (I’’’).  The subject matter in claim 19 is drawn to a limited embodiment of instant formula (I’’’).  
The scope of claim 19 is broader than scope of claim 1 because claim 19 includes species that are outside of instant formula (I’’’) (e.g. Rg substituent).  Because the scope of claim 19 is broader than claim 1, the claim failed to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 19 is commensurate with the scope of claim 1.

(e)	Regarding claim 26, the claim is dependent upon claim 1.  The subject matter in claim 1 is drawn to a compound of instant formula (I’’’).  The subject matter in claim 26 is drawn to a limited embodiment of instant formula (I’’’).  
The scope of claim 26 is broader than scope of claim 1 because claim 26 includes species that are outside of instant formula (I’’’) (e.g. R3 and R7 are H).  Because the scope of claim 26 is broader than claim 1, the claim failed to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 26 is commensurate with the scope of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 13-22, 25, and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Design, synthesis, and structure-activity relationship of novel 6,7-disubstituted-4-phenoxyquinoline derivatives as potential antitumor agents”, hereinafter Tang.  See IDS filed 12/10/2020.

Regarding claims 1-4, 13-22, 25, and 37, Tang, for instance, teaches the following compounds or pharmaceutical composition thereof as c-MET kinase inhibitor for treating cancer.  The abovementioned pharmaceutical composition would have been inherently made when the compounds were tested for their cytotoxic activities toward cancer cell lines.  All of which meets all the limitations of these claims.

    PNG
    media_image5.png
    147
    661
    media_image5.png
    Greyscale

(abstract)

    PNG
    media_image6.png
    362
    481
    media_image6.png
    Greyscale

(pg. 89, left column, 3rd paragraph)

    PNG
    media_image7.png
    925
    951
    media_image7.png
    Greyscale

(pg. 81, Table 1, all compounds)

Wherein: instant variable n is 0-2; instant variable R7 is methyl, fluoro, trifluoromethyl, methoxy; Ring A is 
    PNG
    media_image8.png
    43
    45
    media_image8.png
    Greyscale
 ; instant variable R9 is H; instant variable m is 0; instant variable X2 is C-F; instant variable X5 is CH; instant variables X1, X3 and X6 are CH; instant variable X4 is CR2; instant variable R2 is ORa; instant variable Ra is propyl substituted by Rd; instant variable Rd is unsubstituted morpholine/pyrrolidine/piperidine or piperazine substituted by Rf; instant variable Rf is methyl; and instant variable R1 is ORa; and instant variable Ra is methyl.

Claims 1-5, 13-22, 25, and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foreign Patent Application Publication No. WO2021/012717 and its machine-generated English translation, hereafter Zhang.

Regarding claims 1-5, 13-22, 25, and 37, Zhang, for instance, teaches the following compound or pharmaceutical composition as AXL inhibitor for treating tumor, which meets all the limitations of these claims.


    PNG
    media_image9.png
    78
    499
    media_image9.png
    Greyscale

(original copy, abstract)

    PNG
    media_image10.png
    247
    164
    media_image10.png
    Greyscale
(original copy, pg. 9. Compound I-3)

Wherein: instant variable n is 1; instant variable R7 is fluoro; Ring A is 
    PNG
    media_image11.png
    101
    96
    media_image11.png
    Greyscale
;instant variable R23 and R24 are H; instant variable R22 is methyl; instant variable R9 is H; instant variable m is 0; instant variable X2 is C-F; instant variable X5 is CH; instant variables X1, X3 and X6 are CH; instant variable X4 is CR2; instant variable R2 is ORa; instant variable Ra is methyl; instant R1 is ORa; and instant variable Ra is methyl.


    PNG
    media_image12.png
    104
    692
    media_image12.png
    Greyscale


(Eng. Translation, paragraph 0042, pg. 7)


Claim Objections
Claims 7 and 14 are objected to because of the following informalities:  
Regarding claim 7, the claim recites instant variables R5 and R6 in instant formula (Ib).
For consistency, variables R5 and R6 in instant formula (Ib) should be changed to instant variables R12 and R13, respectively.

Regarding claim 14, the claim recites the phrase, “optionally substituted with Rg”, which has typographical error, and should be amended to -- optionally substituted with  Rb --.
Appropriate correction is required.
Allowable Subject Matter
Claims 10 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-5, 13-22, 24-26, 34, and 37 are rejected.
Claims 7, 10, 14, and 33 are objected.
Claims 6, 8, 9, 11, 12, 23, 27-32, 35, 36, and 38-44 are withdrawn.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626